UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7692


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KEVIN LAMONT WALKER,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.    Rebecca Beach Smith,
District Judge. (4:05-cr-00005-RBS-JEB-1)


Submitted:   February 10, 2011            Decided:   February 23, 2011


Before WILKINSON and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kevin Lamont Walker, Appellant Pro Se. Howard Jacob Zlotnick,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Kevin     Lamont    Walker       appeals    the    district    court’s

orders denying his various motions seeking reconsideration of

the court’s previous denial of Walker’s 18 U.S.C. § 3582(c)(2)

(2006) motion, to correct a clerical error, for appointment of

counsel,       for   civil   contempt,      and    based     on   a   miscarriage    of

justice.        We have reviewed the record and find no reversible

error.     Accordingly, we affirm the district court’s orders and

deny Walker’s motion for a certificate of appealability.                            See

United States v. Walker, No. 4:05-cr-00005-RBS-JEB-1 (July 23 &

Nov. 10, 2010).            We dispense with oral argument because the

facts    and    legal     contentions     are     adequately      presented    in   the

materials       before    the     court   and     argument    would     not   aid   the

decisional process.

                                                                              AFFIRMED




                                            2